      .............
       AO 'MSB (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Page 1of1
...

                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                            v.                                         (For Offenses Committed On or After November 1, 1987)



                           Benito Martinez-Gonzalez                                    Case Number: 3:19-mj-21570

                                                                                       Jami L Ferrara
                                                                                       Defendant's Allorney


      REGISTRATION NO.                      ~L{S6Gi:Jq                 y
      THE DEFENDANT:
       IZI pleaded guilty to count(s) 1 of Complaint
                                                 ~~~~~~~~~~~~~~~~~~~~~~~~~~~




       D was found guilty to count(s)
             after a plea of not guilty.
             Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                    Nature of Offense                                                              Count Number(s)
      8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

       D The defendant has been found not guilty on count(s)                       ~~~~~~~~~~~~~~~~~~~




       D Count(s)                                                                       dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      ~ TIME SERVED                                D                                        days

        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            defendant's possession at the time of arrest upon their deportation or removal~, .
       t                                                           .
            G~.urt recorµmews defendant be deported/removed with relative,
             ll\1v\)J\->V1t5         .
                                                                           .   l\llj--£ 1 11 1,;f-\1~7-
                                                                                  ·         ,
                                                                                           l,cn1cl£(
                                                                                                                .1

                                                                                                        charged m case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                    FridaYz.A2ril 12, 2019
                                                                                    Date of Imposition of Sentence


      Received
                   JWSM
                         /i.!:;i:
                                                           FILED
                                                                                       /dV
                                                                                    HONORABLE F. A. GOSSETT III
                                                                                    UNITED STATES MAGISTRATE JUDGE

                                                           Apr 12 2019
      Clerk's Office Copy                           CLERK, U.S. DISTRICT COURT                                                     3:19-mj-21570
                                                 SOUTHERN DISTRICT OF CALIFORNIA
